Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 20, 2022

The Court of Appeals hereby passes the following order:

A22D0447. CHRISTOPHER M. HUNT, SR. v. DEUTSCHE BANK TRUST
    COMPANY.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendant Christopher M. Hunt, Sr. appealed to the superior court.
The superior court ruled in favor of the plaintiff Deutsche Bank Trust Company and
entered a final judgment and writ of possession on February 28, 2019.1 On March 17,
2022, the superior court entered an order to correct and revise its final order. On May
25, 2022, Hunt filed a document styled as a “Petition for Writ of Certiorari” in the
Supreme Court, which docketed the filing as an application for discretionary appeal
and transferred it to this Court. We, however, lack jurisdiction.
      Pretermitting whether Hunt is entitled to challenge the March 2022 order, his
application is untimely. Ordinarily, an application for discretionary review must be
filed within 30 days of entry of the order sought to be appealed. See OCGA § 5-6-35
(d). Under OCGA § 44-7-56, however, appeals in dispossessory actions must be filed
within seven days of the date the judgment was entered. See Ray M. Wright, Inc. v.
Jones, 239 Ga. App. 521, 522-523 (521 SE2d 456) (1999); see also Court of Appeals
Rule 31 (a). Hunt’s application was filed 69 days after the superior court issued its




      1
         Hunt filed a direct appeal from that order, which this Court dismissed for
failure to file an application for discretionary appeal. See Case No. A19A2382
(dismissed Aug. 6, 2019).
March 17 order and more than three years after the original issuance of the writ of
possession. Accordingly, Hunt’s application is untimely and is hereby DISMISSED.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/20/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.